

FIRST AMENDMENT TO
AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT
This First Amendment to the AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT
(this “Amendment”), dated as of September 28, 2020 (the “Effective Date”), is
entered into by and among (i) AT&T Inc., a Delaware corporation (“AT&T”), (ii)
Brock Fiduciary Services LLC (the “Investment Manager”), as named fiduciary and
investment manager, with respect to the AT&T Pension Benefit Plan (“AT&T Plan”),
a participating plan in the SBC Master Pension Trust (“Trust”), acting on its
own behalf and as investment manager on behalf of the Trust, (iii) the Trust, as
a Holder (as defined below), and (iv) each of the entities set forth on Schedule
1 hereto (collectively, the “PIMCO Funds” and each a “PIMCO Fund”). Capitalized
terms used but not defined in this Amendment shall have the meanings given to
such terms in the Registration Rights Agreement (as defined below).


WHEREAS, each of AT&T, the Investment Manager, and the Trust is party to that
certain Amended and Restated Registration Rights Agreement, dated October 15,
2018, (the “Registration Rights Agreement”);


WHEREAS, pursuant to that certain Series A Purchase Agreement (the “Series A
Purchase Agreement”), dated as of September 24, 2020, made among JP Morgan Chase
Bank, N.A., as directed trustee of the Trust, the Investment Manager, AT&T
Mobility II LLC and each PIMCO Fund, the Trustee on behalf of the Trust intends
to sell (the “Sale”) to the PIMCO Funds 106,666,666 in aggregate series A
cumulative perpetual preferred membership interests (the “Purchased Interests”)
in AT&T Mobility II LLC;


WHEREAS, in connection with the transfer of the Purchased Interests, the PIMCO
Funds will be admitted as members of AT&T Mobility II LLC and it has been
determined advisable and in the best interest of AT&T Mobility II LLC to further
amend and restate AT&T Mobility II LLC’s Fourth Amended & Restated LLCA and
enter into a Fifth Amended and Restated LLCA;


WHEREAS, in connection with the transfer of the Purchased Interests and the
Fifth Amended & Restated LLCA and the addition of the PIMCO Funds as members
thereunder, the parties to the Registration Rights Agreement wish to (i) amend
the Registration Rights Agreement pursuant to Section 5.4 as set forth herein
and (ii) admit each PIMCO Fund as a party to the Registration Rights Agreement;
and


WHEREAS, the Trust constitutes, as holder of all 320,000,000 of Series A
Preferred Interests outstanding as of the date hereof immediately prior to the
transfer of the Purchased Interests, a Majority in Interest of the Holders of
the Preferred Interests, and Section 5.4 of the Registration Rights Agreement
permits amendments thereof by a writing signed by AT&T, a Majority in Interest
of the Holders, and the Investment Manager.


NOW THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereby agree as follows:


ACTIVE 261830658

--------------------------------------------------------------------------------



1.Subject to and in accordance with the terms of the Registration Rights
Agreement, effective as of the date hereof, each PIMCO Fund shall become a
substitute Holder with respect to the Purchased Interests held by such PIMCO
Fund until such time as such PIMCO Fund ceases to hold any Purchased Interest,
upon which, such PIMCO Fund shall automatically, and without further action from
any party to the Registration Rights Agreement, cease to be a Holder thereunder.
2.Non-Affiliates. If, and so long as, a Holder of Registrable Securities (other
than the Trust) is not an Affiliate of AT&T (as defined in the Registration
Rights Agreement), such Holder shall not be subject to (a) the provisions of
Section 3.2(e) or (f) of the Registration Rights Agreement or (b) any
restriction in the Registration Rights Agreement as a result of any Sale Window;
and
3.Amendment to 4.1(e). Section 4.1(e)(i) is hereby amended and restated in its
entirety as follows:
a.(i) Notwithstanding anything in this Agreement to the contrary, if either the
executive officers or board of directors of AT&T determine, in its good faith
judgment, that the filing, effectiveness or use of any registration statement
(or proposed action or use) (x) would require AT&T to make public disclosure of
material non-public information that, as determined in good faith by such
executive officers or board of directors, would not be required to be made at
such time but for filing or maintaining in effect a registration statement as
contemplated by this Agreement, (y) would reasonably be expected to materially
impede, delay or interfere with, or otherwise adversely affect, any significant
financing, significant acquisition, corporate reorganization or other
significant transaction then pending or proposed to be taken by AT&T or any of
its subsidiaries (or any negotiations, discussions or pending proposals with
respect thereto), or (z) render AT&T unable to comply with applicable securities
laws, AT&T shall be entitled, in its sole discretion, to postpone and delay such
filing, effectiveness or use of such registration statement for a period of time
(a “Blackout Period”), and during each Blackout Period the Holders shall not
make (or permit to be made on their behalf) any offers or sales of Registrable
Shares, whether in a Shelf Takedown, a Non-Shelf Offering, pursuant to Rule 144
or in any other transaction, provided, however, that AT&T may not impose more
than two Blackout Periods in any 12-month period, and such Blackout Periods may
not exceed 60 days in the aggregate; provided, however, that AT&T shall give
written notice to the Holders of its determination to impose a Blackout Period,
in which case any requesting Holders shall be entitled to cancel any pending
Demand Request or Non-Shelf Notice that has been made but not yet effected
without such Demand Request or Non-Shelf Notice counting as one of the Demand
Requests or Non-Shelf Notices referred to in Section 4.1(b). Upon notice by AT&T
to the Holders of any such determination, the Holders shall, except as required
by applicable law, keep the fact of any
2


ACTIVE 261830658

--------------------------------------------------------------------------------



such notice strictly confidential, and during any Blackout Period, promptly halt
any and all transfers of Holder Shares (whether pursuant to a Shelf Registration
Statement, a Non-Shelf Offering, Rule 144 or otherwise) for the duration of the
Blackout Period set forth in such notice (or until such Blackout Period shall be
earlier terminated in writing by AT&T), and promptly halt any use, publication,
dissemination or distribution of any prospectus or prospectus supplement
covering such Registrable Shares for the duration of the Blackout Period set
forth in such notice (or until such Blackout Period shall be earlier terminated
in writing by AT&T) and, if so directed by AT&T, shall deliver to AT&T any
copies then in its possession of any such prospectus or prospectus supplement.
Notwithstanding anything to the contrary in this Agreement, if, upon
commencement of a Shelf Takedown or Non-Shelf Offering, AT&T determines, without
the agreement of a Majority in Interest of the requesting Holders, to cause such
offering to be suspended or halted, such action by AT&T shall be counted as one
of the two Blackout Periods permitted pursuant to this Section 4.1(b), and AT&T
shall promptly reimburse such requesting Holders all of such Holders’
reasonable, out-of-pocket expenses incurred with respect to such suspended or
halted offering.
4.Notices. The address of the PIMCO Funds for any notice to be delivered to any
PIMCO Fund under Section 5.5 of the Registration Rights Agreement shall be as
provided below:
Pacific Investment Management Company LLC
650 Newport Center Drive
Newport Beach, CA 92660
Attn: The Control Group
Email: controlgroupNB@pimco.com


with copies to:


Ropes & Gray LLP
1211 6th Ave New York, NY 10036
Attn: Robb Tretter
E-mail address: Robb.Tretter@ropesgray.com


5.Entire Agreement. Except as expressly modified herein, all other terms and
conditions of the Registration Rights Agreement will continue in full force and
effect. The Registration Rights Agreement, as amended by this Amendment,
constitutes and contains the entire agreement between the parties respecting the
subject matter hereof and supersedes any and all prior agreements, negotiations,
correspondence, understandings and communications among the parties, whether
written or oral, respecting the subject matter hereof.


3


ACTIVE 261830658

--------------------------------------------------------------------------------



6.Counterparts. This Amendment may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same agreement. Counterparts may be delivered via facsimile,
electronic mail (including pdf) or other transmission method and any counterpart
so delivered shall be deemed to have been duly and validly delivered and be
valid and effective for all purposes.


7.Governing Law. This Amendment shall be governed by and construed in accordance
with the laws of the State of New York, without regard to the conflicts of law
principles thereof.


[signature pages follow]




4


ACTIVE 261830658


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Amendment as of the Effective
Date.
AT&T INC.
By:            
Name:    
Title:        
SBC MASTER PENSION TRUST
By:    JP MORGAN CHASE BANK, N.A.,
    Solely in its Capacity As Directed
    Trustee of the SBC Master Pension Trust
    By:        
    Name:
    Title:
BROCK FIDUCIARY SERVICES, LLC, for itself and as Fiduciary and Investment
Manager
By:    Brock Capital Group LLC, as Managing Member
    By:    Charles Brock LLC, as Managing
        Member
        By:        
        Name:
        Title:








ACTIVE 261830658

--------------------------------------------------------------------------------



EACH PIMCO FUND SET FORTH ON SCHEDULE 1
By:    Pacific Investment Management Company LLC, as investment manager, adviser
or sub-adviser
    By:        
    Name:
    Title:




ACTIVE 261830658


--------------------------------------------------------------------------------



SCHEDULE 1

PIMCO Funds: PIMCO Income FundPIMCO Funds: PIMCO Total Return FundPIMCO Funds:
Private Account Portfolio Series PIMCO Long Duration Credit Bond PortfolioPIMCO
Funds: PIMCO Investment Grade Credit Bond FundPIMCO Funds: PIMCO International
Bond Fund (U.S. Dollar-Hedged)PIMCO Funds: PIMCO Real Return FundPIMCO Variable
Insurance Trust: PIMCO Total Return PortfolioPIMCO Funds: PIMCO Low Duration
Income FundBrighthouse Funds Trust I - PIMCO Total Return PortfolioPIMCO Funds:
PIMCO Diversified Income FundPIMCO Funds: Private Account Portfolio Series PIMCO
Investment Grade Credit Bond PortfolioPIMCO ETF Trust: PIMCO Active Bond
Exchange-Traded FundPIMCO Funds: PIMCO Long-Term Credit Bond FundPacific Select
Fund - Managed Bond PortfolioPIMCO Funds: PIMCO Long Duration Total Return
FundBridge Builder Trust: Bridge Builder Core Plus Bond FundPIMCO Funds: PIMCO
Dynamic Bond FundPIMCO Dynamic Credit and Mortgage Income FundBrighthouse Funds
Trust I- PIMCO Inflation Protected Bond Portfolio
PIMCO Funds: PIMCO StocksPLUS® Absolute Return Fund
Transamerica PIMCO Total Return VPHarbor Bond FundPIMCO Funds: PIMCO Preferred
and Capital Securities FundPIMCO Variable Insurance Trust: PIMCO Real Return
Portfolio
PIMCO Funds: PIMCO StocksPLUS® Small Fund
PIMCO Flexible Credit Income FundPIMCO Funds: PIMCO Moderate Duration FundPIMCO
Dynamic Income Fund











ACTIVE 261830658